Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/066838, filed on 06/28/2018. Claims 1-16 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 103 47 424 to Lernet et al (henceforth referred to as Lernet).
Regarding claims 1-8, Lernet discloses a landing floor door (i.e. paragraph 0018: “This can be an elevator car door or an elevator shaft door”) for an elevator system (i.e. Fig. 4), comprising: 
a door body (i.e. Fig. 1, ref. 1); 
a door pocket (i.e. Fig. 3, ref. 3) disposed at the door body; and 
a display panel (i.e. Fig. 1, ref. 2) disposed at the door pocket, the display panel including: 
a panel having a front surface and a back surface, the back surface offset from the front surface by a panel thickness; 
one or more transparent portions (i.e. paragraph 0024: “a central transparent pane 2”) formed in the panel; and 
at least one light source (i.e. Fig. 1 and 4, ref. 8) associated with each transparent portion of the one or more transparent portions located at a panel edge (i.e. Fig. 4, ref. 8 is on the outer side edge) of the panel and configured and oriented to emit a light into the panel in a direction transverse to the panel thickness (i.e. paragraph 0027: “light emitting diodes 9 are oriented such that they emit light in the direction transverse… to the surface normal);
wherein when the at least one light source is activated, light is transmitted through the associated transparent portion, thus displaying a selected image or light pattern (i.e. Fig. 4).
Wherein one or more of the front surface or the back surface of the panel is etched to facilitate display of the of the selected image or light pattern (i.e. paragraph 0032: “light deflection zones which have been prepared by etching… laser-optical abrasion process on a surface of the central layer”).  
Wherein etching of the front surface and/or the back surface modifies light incidence and simulates a light source emitting light parallel to the panel thickness (i.e. paragraph 0026: “at the location of the light deflection zone… light are broken, so that light which is radiated from the optical fibers 8.. can leave the pane… in the direction transverse to the pane surface…”). 
Wherein the etching is accomplished via a laser etching process (i.e. paragraph 0032: “light deflection zones which have been prepared by etching… laser-optical abrasion process on a surface of the central layer”). 
Further comprising a protective cover (i.e. Fig. 1 and 4, ref. 24) disposed over the front surface. 
Wherein the light source is one or more light emitting diodes (i.e. paragraph 0033: “light-emitting diode group 8”).
Wherein the selected image or light pattern is indicative of one or more direction of travel of an elevator car in a hoistway, a floor at which the elevator car is currently located, number of passengers in the elevator car, current wait time for arrival of the elevator car at a landing floor, or a service indicator of the elevator system (i.e. Fig. 4, ref. 34-38). 
Wherein the door pocket extends inwardly from a door panel edge to facilitate insertion and/or removal of the display panel therefrom (i.e. paragraph 0027: “light emitting diodes 8… are inserted into insertion openings of the pane”) .
  Regarding claims 9-16, Lernet discloses an elevator system comprising: 
a hoistway (i.e. given);
an elevator car (i.e. Fig. 4) drivable along the hoistway; 
one or more landing floors (i.e. “paragraph 0032: “at the ground floor,… at the first floor, … at the second floor, … at the fourth floor”) disposed along the hoistway, each landing floor including a landing floor door to allow passengers entry to and exit from the elevator car at the landing floor, the landing floor door including: 
a door body (i.e. Fig. 1, ref. 1); 
a door pocket (i.e. Fig. 3, ref. 3) disposed at the door body; and 
a display panel (i.e. Fig. 1, ref. 2) disposed at the door pocket, the display panel including: 
a panel having a front surface and a back surface, the back surface offset from the front surface by a panel thickness; 
one or more transparent portions (i.e. paragraph 0024: “a central transparent pane 2”) formed in the panel; and 
at least one light source (i.e. Fig. 1 and 4, ref. 8) associated with each transparent portion of the one or more transparent portions located at a panel edge (i.e. Fig. 4, ref. 8 is on the outer side edge) of the panel and configured and oriented to emit a light into the panel in a direction transverse to the panel thickness (i.e. paragraph 0027: “light emitting diodes 9 are oriented such that they emit light in the direction transverse… to the surface normal);
wherein when the at least one light source is activated, light is transmitted through the associated transparent portion, thus displaying a selected image or light pattern (i.e. Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2011-136776 to Haga teaches an elevator door with a display panel; 
JP 2011-136775 to Kawamura teaches an elevator door with a display panel;
CN 105632274 to Zhang et al teaches an elevator door with a display panel; 
EP 3296245 to Ben Abat et al teaches an elevator door with a display panel;
EP 3392180 to Cremaschi et al teaches a door with a display panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654